Appeal from a judgment of the Supreme Court (Connor, J.), entered December 8, 2004 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying his request for parole release.
Petitioner is serving an aggregate prison sentence of 25 years to life for his conviction of, among other things, murder in the *1177second degree. He is also serving a separate but concurrent prison sentence of 4 to 8 years for his conviction of robbery in the second degree. Petitioner made his initial appearance before the Board of Parole in October 2003 and his request for parole release was denied. Following an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding to challenge that determination. Supreme Court dismissed the petition and this appeal ensued.
Petitioner contends that, in citing his prior criminal history as a reason for its denial of his request for parole release, the Board incorrectly referred to his prior youthful offender adjudication (see CPL 720.20) as a felony conviction. Inasmuch as a youthful offender adjudication “is not a judgment of conviction for a crime or any other offense” (CPL 720.35 [1]; see People v Adams, 281 AD2d 707, 707-708 [2001]), we reverse the judgment and order a new hearing (see Matter of Plevy v Travis, 17 AD3d 879 [2005]; Matter of Lewis v Travis, 9 AD3d 800 [2004]). Petitioner’s remaining contentions need not be addressed in light of this disposition.
Cardona, P.J., Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is reversed, on the law, without costs, determination annulled and matter remitted to the Board of Parole for further proceedings not inconsistent with this Court’s decision.